Citation Nr: 9934655	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  97-144 78	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to primary service connection for a status 
post left hip disability.  

2. Entitlement to secondary service connection for a status 
post left hip disability.  

3. Entitlement to a temporary total post surgical 
convalescent rating based on left total hip arthroplasty, 
performed during VA hospitalization in May 1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had verified active service from August 1951 to 
August 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the RO 
which denied secondary service connection for a left hip 
disorder.  In a rating decision of October 1996 the RO denied 
primary service connection for a left hip disability and also 
denied entitlement to a temporary total post surgical 
convalescent rating based on left total hip arthroplasty 
performed at a VA facility in May 1996.  The third issue 
noted on the title page of this decision, having been raised 
by the veteran and covered by a statement of the case, is 
being held in abeyance pending a determination on the two 
service connection issues.  It is, in technical sense, a 
premature issue at the current time. 

The veteran is also seeking an evaluation in excess of 40 
percent for his lumbar intervertebral disc syndrome and a 
compensable evaluation for the residuals of a fracture of the 
right ankle.  These issues have not been developed or 
certified for appeal and are referred to the RO for all 
appropriate action.  


REMAND

The veteran's available service medical records indicate 
considerable treatment for low back complaints due to a 1953 
fall from a truck while he was in the Navy.  The available 
service medical records, including records at the U.S.Naval 
Hospital in Philadelphia, Pennsylvania, contain no reference 
to any left hip disability.  

In a September 1995 statement the veteran's representative 
said that he understood that the veteran's regular VA 
physician was willing to give an opinion tying the veteran's 
left hip disability to either his injuries during service or 
to his service-connected low back disability.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that if there is something in the record to 
suggest that evidence exists which could make the veteran's 
claims well grounded, the VA has a duty to inform the veteran 
of his right to submit that evidence.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  As the case now stands, the veteran's 
claims for primary and secondary service connection for a 
left hip disability are not well grounded.  Accordingly, the 
claim for a temporary total post surgical convalescent rating 
based on left hip surgery, if decided at this time, would 
have to be denied under the holding of the Court in Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  However, insofar as it has 
been indicated that his treating VA physician will provide a 
statement linking the veteran's current left hip disability 
to either his service injury or to his service-connected 
disabilities, the VA has a duty to obtain such evidence, if 
such exists.  

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:  

1. The RO should contact Doctor John 
Harris at the VA Outpatient Clinic in 
Lowell, Massachusetts and ascertain if 
he is of the opinion that the 
veteran's left hip disorder is related 
to injury in service or to his service 
connected low back disorder or right 
ankle disorder.  If so, he should be 
provided the veteran's claims folder 
for a complete review, and, following 
such review, should be asked to submit 
a statement in which he expresses his 
medical opinion, with full rationale, 
as to whether it is at least as likely 
as not that the veteran's left hip 
disorder is the result of the same 
incident during service in which the 
veteran injured his low back and also 
whether the veteran's left hip 
disability was either caused by or 
aggravated by his service-connected 
disabilities.  The RO should document 
all contact with the VA physician for 
inclusion in the claims folder, and, 
if provided, associate the doctor's 
statement with the claims folder.  

2. Then, the RO should again adjudicate 
the veteran's claims for primary and 
secondary service connection for a 
left hip disability.  If service 
connection for this disorder is 
granted on either a primary or 
secondary basis, the RO should then 
again adjudicate the issue of 
entitlement to a temporary total post 
surgical convalescent rating based on 
left hip surgery.  If the benefits 
sought on appeal are not granted, the 
veteran and his representative should 
be afforded a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.  The case 
should then be returned to this Board 
for further appellate consideration, 
if otherwise warranted.  

No action is required of the veteran unless he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional, clarifying clinical evidence and to comply with a 
precedent decision of the Court.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


